Citation Nr: 1426485	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  07-39 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, to include as due to exposure  to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1971 to May 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, a videoconference hearing was held before an Acting Veterans Law Judge (who is no longer with the Board).  A transcript of the hearing is associated with the claims file.  The Veteran was offered the opportunity to have another hearing before the judge who would decide his case.  He declined the offer, and requested that the case be decided on the record.  In May 2012 the matter was remanded for additional development.  

As noted in the May 2012 remand, in June 2010 the Veteran submitted evidence pertaining to a back disability.  He requested consideration of this evidence in connection with his 'appeal'.  As the only issue on appeal before the Board is service connection for diabetes, the purpose of this evidence is unclear.  The matter is again referred to the RO for clarification and any appropriate action.


FINDING OF FACT

By a May 2012 letter, the Veteran was asked to provide identifying information and releases needed to secure evidence necessary to properly adjudicate his claim seeking service connection for diabetes mellitus; more than a year has lapsed since the May 2012 request, and he has not responded.


CONCLUSION OF LAW

By failing to submit identifying information and releases for requested critical evidence needed to properly adjudicate his claim of service connection for diabetes mellitus within a year following the date of the request, the Veteran has abandoned such claim, and his appeal in the matter must be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. §§ 3.158(a) (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In full compliance with the Board's May 2012 remand, the RO sent the Veteran a letter that included VCAA compliant notice and request for identifying information and releases for private medical treatment.  As explained below, pertinent (and perhaps critical) evidence in the matter on appeal remains outstanding.  Such evidence cannot be obtained without the Veteran's cooperation (by providing the identifying information and authorizations sought).  The RO made the necessary attempt to secure from the Veteran releases for outstanding postservice treatment records.  He did not respond, and further development for such records could not proceed.  Given the circumstances, VA has met its assistance obligations; no further assistance is required.

Legal Criteria, Factual Background, and Analysis

When evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

The Board's May 2012 remand noted that, at the June 2010 videoconference hearing, the Veteran testified that his diabetes was first diagnosed at a private clinic prior to his registering for VA medical care in 1995 and that he returned to the private clinic for treatment from 2000 to 2005.  The remand instructed the RO to secure (with the Veteran's cooperation by providing identifying information and releases) records of such treatment.  

In May 2012, the RO asked the Veteran to identify (and provide releases for records from) all private providers of evaluation and/or treatment he received for diabetes, specifically including the treatment he received from the private provider who (per his testimony) first diagnosed his diabetes, prior to his seeking VA healthcare in 1995.)  To date, he has not responded.  Further development for such evidence cannot proceed without his cooperation.  

The critical facts at this stage are clear.  The Veteran has not provided releases necessary for VA to secure outstanding evidence pertinent to his claim of service connection for diabetes mellitus.  The Board is presented with a less than complete disability picture, made so by his failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  Notably, the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are 'binding on all who seek to come within their sphere,' regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 231 (2012).

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim of service connection for diabetes mellitus is abandoned, there is no allegation of error in fact or law for appellate consideration in this matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

Notably, the duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore requests for identifying information and releases for pertinent (and perhaps critical) evidence, as appears here to be the case.  As the Veteran has abandoned his claim of service connection for diabetes mellitus, there is no allegation of error in fact or law for appellate consideration in the matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for Type II diabetes mellitus is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


